 

Exhibit 10.5

 

MANAGEMENT AND SERVICES AGREEMENT

 

THIS AGREEMENT (“this Agreement”) dated as of the 27th day of March 2019, is
entered into by and between Diamond S Shipping Inc., a corporation duly
organized and existing under the laws of the Republic of the Marshall Islands
with its registered office at Trust Company Complex, Ajeltake Road, Ajeltake
Island, Majuro, Marshall Islands, (“DSS”) and Capital Ship Management Corp., a
company duly organized and existing under the laws of Panama with its registered
office at Hong Kong Bank building, 6th floor, Samuel Lewis Avenue, Panama, and a
business address at 3, Iassonos street, Piraeus, Greece (“CSM” and, collectively
with DSS, the “Parties”).

 

WHEREAS:

 

A.DSS is a company formed, in part, as a result of the combination of two fleets
of tanker vessels, one of which was previously managed by CSM;

 

B.DSS has requested that CSM continue to provide certain commercial and
technical management and ship management consultancy services for the operation
of those vessels previously managed by CSM, a list of which is set out in
Schedule 1 to this Agreement (hereinafter referred to as the “Initial Vessels”);
and

 

C.CSM has agreed to provide such commercial and technical management and ship
management consultancy services to DSS on the terms set out herein.

 

NOW THEREFORE, the Parties agree that, in consideration of the fees set forth in
Schedule 2 to this Agreement (the “Fees and Costs”) and subject to the other
terms and conditions herein provided, CSM shall provide the Services (as
hereinafter defined) for the term of this Agreement as hereinafter set forth.

 

 1 

 

 

TERMS AND CONDITIONS

 

Section 1. Definitions. In this Agreement, the term:

 

“Additional Vessels” means vessels not in the ownership of DSS on the date of
this Agreement that DSS (or any of its Affiliates or subsidiaries) may
subsequently purchase (as assets or by novation of any shipbuilding contract or
by acquisition of shares in a vessel owning entity or holding of same) and which
are to be managed by CSM pursuant to the terms of this Agreement. For the
purposes of this Agreement, any such Additional Vessels to be managed by CSM
under the terms of this Agreement shall also be referred to herein as Vessels.

 

“Affiliates” means, with respect to any Person as at any particular date, any
other Persons that directly or indirectly, through one or more intermediaries,
are controlled by, control or are under common control with the person in
question, and “Affiliate” means any one of them.

 

“Cause Event” means with respect to a Party means the occurrence or existence of
any of the following with respect to such Person:

 

(a)          the determination by an arbitrator pursuant to Section 17 that an
act or omission by such Party constituted gross negligence, willful misconduct,
or fraud in the performance of such Party’s duties or obligations with respect
to this Agreement;

 

(b)          the conviction of, or plea of guilty or nolo contendere by, such
Party in respect of any felony which will have a Material Adverse Effect;

 

(c)          such Party makes a general assignment for the benefit of its
creditors, files a petition in bankruptcy or for liquidation, is adjudged
insolvent or bankrupt, commences any proceeding for a reorganization or
arrangement of debts, dissolution or liquidation under any law or statute or of
any jurisdiction applicable thereto or if any such proceeding shall be
commenced;

 

(d)          a willful breach by such Party of any material provision of this
Agreement or any other agreement between such Party and the other Party hereto
and its Affiliates, or such Party willfully causing a breach hereof that, if
curable, has not been cured by such Party within 15 days of written notice of
such breach from the other Party specifying the failure and requesting cure,
provided the matter has been referred to arbitration; or

 

(e)          a Party knowingly and willfully commits a Sanctions Violation.

 

 2 

 

 

“Change of Control” means with respect to any entity, an event in which
securities of any class entitling the holders thereof to elect a majority of the
members of the board of directors or other similar governing body of the entity
are acquired, directly or indirectly, by a “person” or “group” (within the
meaning of Sections 13(d) or 14(d)(2) of the Exchange Act), who did not
immediately before such acquisition own securities of the entity entitling such
Party or group to elect such majority (and for the purpose of this definition,
any such securities held by another person who is related to such person shall
be deemed to be owned by such person) unless such change is among existing
management and executive officers of the relevant Party and/or any person under
common ownership or control of such Party and any person under common ownership
or control including, in respect of CSM, Capital Maritime & Trading Corp.
("CMTC") and/or CMTC;

 

“Commercial Management Agreement” means the Commercial Management Services
Agreement to be entered into between DSS and CSM, the form of which is annexed
hereto as Exhibit A to this Agreement;

 

“Commercial Management Services” means the management services as defined and
set forth in the Commercial Management Agreement;

 

“Management Consultancy Services” means the ship management consultancy,
advisory and administrative services to be provided to DSS by CMS in respect of
the operation of the managed fleet and management of the business of the Vessels
(in addition to the Commercial Management Services and Technical Management
Services) ancillary and complimentary as may determined from time to time;

 

“Consumer Price Index” means the Consumer Price Index for All Urban Consumers
published by the Bureau of Labor Statistics of the United States Department of
Labor, New York, N.Y. –Northeastern N.J. Area, All Items (1982-1984 = 100), or
any successor index thereto, appropriately adjusted. In the event that the
Consumer Price Index is converted to a different standard reference base or
otherwise revised, the determination of amounts provided for in this Agreement
shall be made with the use of such conversion factor, formula or table for
converting the Consumer Price Index as may be published by the Bureau of Labor
Statistics or, if said Bureau shall not publish the same, then with the use of
such conversion factor, formula or table as may be published by Prentice-Hall,
Inc., or any other nationally recognized publisher of similar statistical
information. If the Consumer Price Index ceases to be published, and there is no
successor thereto, such other index as CSM may reasonably select shall be
substituted for the Consumer Price Index;

 

“DSS Group” means DSS and the subsidiaries of DSS;

 

“Initial Vessels” has the meaning ascribed thereto in Recital B hereof;

 

“Material Adverse Effect” means a material adverse effect on:

 

(a)           the ability of any Party to perform its obligations under this
Agreement; or

 

 3 

 

 

(b)           the validity or enforceability of the rights or remedies of any
Party under this Agreement.

 

“Other Vessels” means vessels other than the Initial Vessels and the Additional
Vessels owned by DSS or its Affiliates or subsidiaries;

 

“Parties” has the meaning ascribed thereto in the preamble to this Agreement;

 

“Person” means any natural person, corporation, limited liability company,
partnership, limited partnership, limited liability partnership, joint venture,
trust, business trust, unincorporated association, estate or other legal entity;

 

“Sanctions Violation” means:

 

(i)          (A) any unlawful contribution, gift, or provision of any
entertainment to any foreign or U.S. government official or employee; (B) any
payment or other action that violates or would be in violation of any provision
of any federal, state or local or other applicable domestic or foreign law, rule
or regulation regarding illegal payments or corrupt practices, or any provision
of the UK Bribery Act 2010 or U.S. Foreign Corrupt Practices Act of 1977 (the
“FCPA”) (in the case of the FCPA, if any of such persons had been or were
subject to the FCPA, even if they are not currently so subject); or (C) any
bribe, rebate, payoff, influence payment, kickback or other unlawful payment;

 

(ii)         failure to comply with the financial recordkeeping and reporting
requirements of the U.S. Currency and Foreign Transactions Reporting Act of
1970, as amended, and with the money laundering statutes of all other applicable
jurisdictions, the rules and regulations thereunder and any related or similar
rules, regulations or guidelines, issued, administered or enforced by any
governmental agency;

 

(iii)        doing business with or in any country subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Department of
the Treasury (“OFAC”); or (B) appears on OFAC’s Specially Designated Nationals
and Blocked Persons List; and

 

(iv)        providing funds to or taking investments or related in any way to,
(A) the government of any country designated by the U.S. Secretary of State as a
country supporting international terrorism, (B) property that is blocked under
any laws, orders or regulations administered by OFAC (“OFAC Regulations”), or
that would be blocked under OFAC Regulations if it were in the custody of a U.S.
national; (C) Persons to whom U.S. nationals cannot lawfully export services, or
with whom U.S. nationals cannot lawfully engage in transactions, under OFAC
Regulations or (D) the governments of any country that has been designated as a
“non-cooperative country or territory” by the Financial Action Task Force on
Money Laundering or a country or financial institution designated as a “primary
money laundering concern” by the U.S. Secretary of the Treasury;

 

 4 

 

 

“Services” means the Technical Management Services, the Commercial Management
Services and the Management Consultancy Services;

 

“Technical Management Agreement(s)” means each Technical Management Services
Agreement to be entered into between a Vessel Owner and CSM, the form of which
is annexed hereto as Exhibit B to this Agreement;

 

“Technical Management Services” the management services as defined and set forth
in the Technical Management Agreement(s);

 

“Vessel Owner(s)” means each direct or indirect subsidiary of DSS that owns a
Vessel;

 

“Vessels” means the Initial Vessels and any Additional Vessels.

 

Section 2. General. CSM shall provide the Services, as provided for herein and
in the Management Agreements, as DSS, may from time to time direct, through such
designated persons as DSS may reasonably agree. CSM shall perform the Services
to be provided hereunder in accordance with sound ship management practice and
with the care, diligence and skill that a prudent manager of vessels such as the
Vessels would possess and exercise and to promote and protect the interest of
Vessel Owners in all matters relating to the provision of the Services
hereunder.

 

Section 3. Covenants. During the term of this Agreement CSM shall:

  

(i)          diligently provide the Services and be responsible to DSS or the
Vessel Owners, as the case may be, for the due and proper performance of same;

 

(ii)         retain at all times a qualified staff so as to maintain a level of
expertise sufficient to provide the Services; and

 

(iii)        keep full and proper books, records and accounts showing clearly
all transactions relating to its provision of Services in accordance with
established general commercial practices and in accordance with United States
generally accepted accounting principles.

 

Section 4. Non-exclusivity. CSM and its shareholders, beneficial owners,
employees and any of its consultants or subcontractors may provide services of a
nature similar to the Services to any other person. There is no obligation for
CSM to provide the Services to DSS on an exclusive basis; provided, however, the
CSM agrees that in providing the Services hereunder it will not discriminate
against the Vessels. 

 

 5 

 

 

Section 5. Confidential Information. CSM shall be obligated to keep
confidential, both during and up to 24 months after the term of this Agreement,
all information it has acquired or developed in the course of providing Services
under this Agreement except as required by law; provided, however, that nothing
herein shall prevent CSM from disclosing the existence or terms of this
Agreement to banks that are providing finance related to vessels under
management by CSM (if required to do so). DSS shall be entitled to any equitable
remedy available at law or equity, including specific performance, against a
breach by CSM of this obligation. CSM shall not resist such application for
relief on the basis that DSS has an adequate remedy at law, and CSM shall waive
any requirement for the securing or posting of any bond in connection with such
remedy.

 

Section 6. Service Fee. In consideration for CSM providing the Services, DSS
shall pay CSM the Fees and reimburse the Costs as set out in Schedule 2 to this
Agreement or as otherwise specified in the Management Agreements.

 

Section 7. General Relationship between the Parties. The relationship between
the parties is that of independent contractor. The parties to this Agreement do
not intend, and nothing herein shall be interpreted so as, to create a
partnership, joint venture, employee or agency relationship between CSM and DSS.

 

Section 8. Management of Additional Vessels and Replacements. If DSS acquires or
orders any additional vessels during the term of this Agreement, CSM will have a
right of first refusal, exercisable up to four (4) times, to provide the
Technical Management Services, any such vessels for which the offer has been
exercised shall be deemed Additional Vessels up to a total number of 29 Vessels
under the terms of this Agreement. DSS shall promptly notify CSM upon entering
into a definitive vessel acquisition agreement of any form and type or
shipbuilding contract and CSM shall advise DSS within seven (7) New York
business days as to whether CSM wishes to provide such Technical Management
Services. If CSM agrees to provide such services for such vessel, DSS shall
cause the relevant Vessel Owner to enter into a Technical Management Services
Agreement with CSM for the then remaining term of this Agreement.

 

If any of the Vessel(s) is sold or otherwise disposed of during the term of this
Agreement and as a result CSM provides Technical Management Services at any time
to fewer than 25 Vessels, DSS shall work in good faith to replace such Vessel(s)
with an Other Vessel(s) or an Additional Vessel(s) within six (6) months.
Notwithstanding anything to the contrary in the preceding sentence, unless this
Agreement shall have been earlier terminated in accordance with its terms or CSM
shall be in material breach of a Technical Management Agreement, CSM shall be
entitled to provide Technical Management Services for no fewer than 20 Vessels
and DSS shall take all necessary action in a prompt manner to ensure that CSM
manages no fewer than 20 Vessels.

 

 6 

 

 

In the event a Vessel is sold or otherwise disposed of and not replaced within
six (6) months, CSM shall receive a termination fee equal to the number of days
remaining in the Term multiplied by $400.

 

If any of the Vessels is sold or otherwise disposed of during the term of this
Agreement and as a result CSM provides Commercial Management Services at any
time to fewer than 25 Vessels, DSS shall replace such Vessel(s) with an Other
Vessel(s) or an Additional Vessel(s) within three (3) months, in order for CSM
to provide Commercial Management Services for no fewer than 25 Vessels. 

 

Section 9. Term and Termination. The term of this Agreement shall commence on
the date hereof and will continue until the fifth (5th) anniversary hereof,
unless terminated by either Party on not less than one hundred and twenty (120)
days’ notice if:

 

(a) in the event of a Change of Control of either CSM or DSS at the election of
the other Party; or

 

(b) there is a Cause Event in respect of either CSM or DSS at the election of
the other Party; or

 

(c) a receiver is appointed for all or substantially all of the property of the
other Party; or

 

(d) an order is made to wind-up the other Party; or

 

(e) a final judgment, order or decree which has a Material Adverse Effect shall
have been obtained or entered against that Party and such judgment, order or
decree shall not have been vacated, discharged or stayed.

   

The termination of this Agreement shall be without prejudice to all rights
accrued due between the Parties prior to the date of termination.

 

Section 10. Fees upon Early Termination with respect to a Vessel. Upon early
termination of this Agreement other than for Cause Event or if CSM elects to
terminate the Agreement upon a change of Control of DSS or other material breach
of this Agreement by CSM, the Fee shall be adjusted with respect to a Vessel as
at the effective date of termination of this Agreement, based on the Fees set
forth in Schedule 2 and all reimbursements due to CSM shall be immediately
payable. Any overpayment shall forthwith be refunded to DSS and any underpayment
shall forthwith be paid to CSM.

 

Section 11. Surrender of Books and Records. Upon termination of this Agreement,
CSM shall surrender to DSS upon request any and all books, records, documents
and other property in the possession or control of CSM relating to this
Agreement and to the business, finance, technology, trademarks or affairs of DSS
and any member of the DSS Group but may retain any copies of same.

 

 7 

 

  

Section 12. Entire Agreement. This Agreement, the Technical Management
Agreements and the Commercial Management Agreement constitute the entire
agreement and understanding between the Parties with respect to the subject
matter of this Agreement and (in relation to such subject matter) supersedes and
replaces all prior understandings and agreements, written or oral, between the
parties. Should there be any inconsistencies or contradictions between terms of
this Agreement and any of the Technical Management Agreements and/or the
Commercial Management Agreement, the provisions of this Agreement shall prevail.

 

Section 13. Severability. If any provision herein is held to be void or
unenforceable, the validity and enforceability of the remaining provisions
herein shall remain unaffected and enforceable.

 

Section 14. Currency. Unless stated otherwise, all currency references herein
are to United States Dollars.

 

Section 15. Law and Arbitration. This Agreement shall be governed by the laws of
England. Any dispute under this Agreement shall be referred to arbitration in
London in accordance with the Arbitration Act 1996 or any statutory modification
or re-enactment then in force. The arbitration shall be conducted in accordance
with the London Maritime Arbitrators’ (LMAA) Terms current at the time when the
arbitration is commenced.

 

Save as after mentioned, the reference shall be to three arbitrators, one to be
appointed by each party and the third by the two arbitrators so appointed. A
party wishing to refer a dispute to arbitration shall appoint its arbitrator and
send notice of such appointment to the other party requiring the other party to
appoint its arbitrator within 14 calendar days of that notice and stating that
it will appoint its arbitrator as sole arbitrator unless the other party
appoints its own arbitrator and gives notice that it has done so within the 14
calendar days specified. If the other party does not appoint its own arbitrator
and give notice that it has done so within the 14 calendar days specified, the
party referring the dispute to arbitration may, without the requirement of any
further prior notice to the other party, appoint its arbitrator as sole
arbitrator and shall advise the other party accordingly. The award of a sole
arbitrator shall be as binding as if he had been appointed by agreement.

 

In cases where neither the claim nor any counterclaim exceeds the sum of
US$50,000 (or such other sum as the parties may agree) the arbitration shall be
conducted in accordance with the LMAA Small Claims Procedure current at the time
when the arbitration proceedings are commenced.

 

 8 

 

 

Section 16. Notice. Notice under this Agreement shall be given (via hand
delivery or email or facsimile) as follows:

 

  If to DSS:       Diamond S Shipping Inc.   c/o Diamond S Management LLC   33
Benedict Place, 2nd floor   Greenwich, CT 06830, USA   Attn: Sanjay Sukhrani  
Fax: +1 203 413 2010   Email: management@diamondshipping.com       If to CSM:  
    3 Iassonos Street   Piraeus, 18537, Greece   Attn: Operations and Commercial
dpt   Fax: +30 210 428 4285   Email: dss@capitalship.gr   with cc to:
g.ventouris@capitalmaritime.com

 

Section 17. Assignment. Neither CSM nor DSS shall assign this Agreement without
the consent of the other Party provided, however, CSM shall be entitled to
sub-contract performance of its obligations under this Agreement, the Commercial
Management Agreement and any of the Technical Management Agreements by its
parent, subsidiary or Affiliates or (in the case of Commercial Management
Services) third parties (collectively the "Sub-Managers") in accordance with the
following provisions of this Section 17:

 

(i)any such performance of all or any of CSM's obligations by the Sub-Managers
shall be and constitute performance by the CSM of their obligations hereunder;

 

(ii)any performance of CSM's obligations by the Sub-Managers will not result in
increased costs to DSS or the Owners and shall be without prejudice to the
rights of DSS hereunder for any failure by the CSM in performance of CSM's
duties and obligations hereunder and notwithstanding performance by the
Sub-Managers, CSM shall remain solely responsible to DSS for performance of
their obligations hereunder.

 

Section 18. Waiver. The failure of either Party to enforce any term of this
Agreement shall not act as a waiver. Any waiver must be specifically stated as
such in writing.

 

 9 

 

 

Section 19. Affiliates. This Agreement shall be binding upon and inure to the
benefit of DSS and/or CSM and their respective successors and assigns.

 

Section 20. Counterparts. This Agreement may be executed in one or more signed
counterparts, facsimile or otherwise, which shall together form one instrument. 

 

 10 

 

 

IN WITNESS WHEREOF the Parties have executed this Agreement by their duly
authorized signatories with effect on the date first above written.

 

  Diamond S Shipping Inc.

 

  By: /s/ Sanjay Sukhrani     Name: Sanjay Sukhrani     Title: Chief Operating
Officer

 

  Capital Ship Management Corp.,

 

  By: /s/ Prokopios Iliou     Name: Prokopios Iliou     Title: Director

 

 11 

 

 

SCHEDULE 1

THE INITIAL VESSELS

 

Vessel Name IMO Number Flag ACTIVE 9700342 Liberia AGISILAOS 9315745 Marshall
Islands AIAS 9337004 Malta AIOLOS 9315769 Marshall Islands AKERAIOS 9328297
Liberia AKTORAS 9312925 Marshall Islands ALEXANDROS II 9384021 Marshall Islands
ALKIVIADIS 9327437 Marshall Islands AMADEUS 9700469 Malta AMOR 9700471 Liberia
AMOUREUX 9337016 Liberia ANEMOS I 9327463 Liberia ANIKITOS 9710490 Liberia
APOSTOLOS 9327451 Liberia ARIONAS 9315757 Marshall Islands ARIS II 9384019
Marshall Islands ARISTAIOS 9779939 Marshall Islands ARISTOTELIS II 9384033
Marshall Islands ASSOS 9327449 Liberia ATLANTAS II 9312913 Marshall Islands
ATROTOS 9328285 Liberia AVAX 9315939 Liberia AXIOS 9315941 Liberia AYRTON II
9410014 Liberia MILTIADIS M II 9311610 Liberia

 

 12 

 

 

SCHEDULE 2

FEES AND COSTS

 

(1) In consideration for the provision of the Services by CSM to DSS or the
Vessel Owners (in respect of the Technical Management Services) DSS shall:

 

(i)pay CSM a technical management fee equal to United States Dollars eight
hundred fifty (US$850) per Vessel per day for Technical Management Services
provided to DSS or the relevant Vessel Owner. Such US$850 amount shall be
subject to increase on each anniversary of the date hereof based on the total
percentage increase, if any, in the Consumer Price Index over the immediately
preceding twelve months of the term of this Agreement and each Technical
Management Agreement will so provide.

 

(ii)reimburse CSM for all of the reasonable and documented direct and indirect
costs, liabilities legal expenses and other expenses incurred by CSM and any
Sub-Manager in providing the Technical Management Services, not covered by the
fee set out in (i) above as more fully set out in the Technical Management
Agreements.

 

(iii)pay CSM (and/or any Sub-Manager or Affiliate as the case may be appointed
and nominated by CSM) a commercial management fee of 1.25% of all gross charter
revenues generated by each Vessel.

 

(iv)DSS shall pay to CSM (and/or any Sub-Manager(s) or Affiliate(s) as the case
may be appointed and nominated by CSM) as commercial management consultancy fee
a fixed amount of United States Dollars two million (US$ 2,000,000) per annum
payable monthly at the end of every month.

 

 13 

 

 

EXHIBIT A

 

fORM OF COMMERCIAL MANAGEMENT AGREEMENT

 

 14 

 

 

EXHIBIT B

 

fORM OF tECHNICAL mANAGEMENT AGREEMENT

 

 15 

 